It matters not whether the relation of master and servant existed between these parties, or whether the plaintiff was a contractor with the defendant to do the work upon the clocks. Upon the authority of the case of Niblo v. Binsse (3 Abb. Ct. App. Dec. 375), the defendant was liable for the work done, as the clocks belonged to it, were in its possession and under its control, and it was under an implied obligation to furnish and keep them on hand that the plaintiff could complete his work upon them and thus earn his compensation.
The judgment should be affirmed.
All concur, except RAPALLO, J., absent.
Judgment affirmed. *Page 296